WANAMAKER, J.
1. The parties to a cause are not determined >lely by the caption in that cause, but from the itire record in the cause.
2. Where a suit is brought in the court of common 'eas by an injured party against the director genial of railroads, trial had upon the issues joined, l which trial a directed verdict is ordered by the residing judge in favor of the defendant below, otion for new trial overruled, and judgment en-:red upon the verdict; and, where, subsequently lereto, in due form and time, a bill of exceptions
prepared, submitted to one of counsel of record ir such director general of railroads, and there-:ter duly filed in court; and where a petition in •ror is duly prepared and filed, accompanied by vaiver of issuing and service of process and entry : appearance,” duly signed by such attorney of icord, the court of appeals, under and by virtue ’ Section 12260, General Code, has jurisdiction over le defendant below for the purpose of reviewing le judgment entered in the court of common pleas, ldgmnt reversed.
Jones, Matthias and Allen, JJ., concur.